ACCEPTED
                                                                                05-17-01386
                                                                  FIFTH COURT OF APPEALS
                                                                            DALLAS, TEXAS
                                                                         1/31/2018 11:44 AM
                                                                                 LISA MATZ
                                                                                     CLERK

                     No. 05-17-01386-CV
         __________________________________________
                                                       FILED IN
               In the Texas Court of Appeals 5th COURT OF APPEALS
             Fifth Judicial District at Dallas DALLAS, TEXAS
                                             1/31/2018 11:44:23 AM
         __________________________________________
                                                       LISA MATZ
                                                         Clerk
                       Guarav Mishra
                         Appellant,
                             v.
                       Shilpa Mishra,
                         Appellee.
          ________________________________________

         On Appeal from the 219th Judicial District
               Court of Collin County, Texas
                  Cause No. 219-55658-2017
         _________________________________________

 UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE
                   APPELLANT’S BRIEF
       _________________________________________

    Pursuant to TEX. R. APP. P. 10.5(b) and 38.6(d),

Guarav Mishra files this Unopposed Motion for Extension

of Time to File Appellant’s Brief, and respectfully show

the Court the following:

    1.    The   deadline    to    file   Appellants’   Brief         is

currently February 1, 2018.

    2. For the following reason, Appellant requests a

30-day   extension    of   time   to   file   Appellant’s   Brief,

making the new deadline March 1, 2018.

                                  1
    3. This is the second request for an extension of

time by Appellant.

    4. Appellant needs additional time to file his brief

because of unavoidable conflicts in other trial matters.

    Appellant, Guarav Mishra, respectfully requests an

extension of thirty days from February 1, 2018, up to and

including Thursday, March 1, 2018, in which to file it’s

Appellant’s Brief.

                     Respectfully submitted,

                     /s/ Thomas S. Howery
                     Sanjay S. Mathur
                     Texas Bar Number 00794215
                     Thomas S. Howery
                     Texas Bar Number 24075399
                     Mathur Law Offices, P.C.
                     2989 N. Stemmons Freeway
                     Suite 1000
                     Dallas, Texas 75247
                     Telephone: (214) 378-8880
                     Facsimile: (214) 378-8890
                     Email:
                     service@mathurlawoffices.com
                     Counsels for Appellant




                            2
               Certificate of Conference

    I certify that counsel for Appellant and Appellee
have conferred regarding this Motion for Extension of
Time and counsel for Appellee is unopposed to this
motion.

                       /s/ Thomas S. Howery
                       Thomas S. Howery


                Certificate of Service

    I certify that a true and correct copy of the
foregoing was served on the following this 31st day of
January, 2018, pursuant to the rules:


Kevin Davidson -via efile eservice
Gray Reed
1601 Elm Street, Suite 4600
Dallas, Texas 75201
Tel: 214-954-4135
Fax: 469-320-6906
Email: kdavidson@grayreed.com

Counsel for Appellee

                       /s/ Thomas S. Howery
                       Thomas S. Howery




                            3